Title: To James Madison from Levi Lincoln, 16 April 1801
From: Lincoln, Levi
To: Madison, James


Sir
Washington April 16. 1801.
The inclosed letter from the author of the former letters, would to me be too flattering, not to be read with the greatest complacency. I forward it with pleasure to the man, who deservedly commands, the affection, and the esteem of a Dickinson.
The Pamphlet, which accompanies, on the agriculture of the United States, was sent to the office by Mr Williams, at the direction of Mr King. Two hundred copies were sent. For what purpose, is yet to be learnt. So far, as my knowledge extends it contains neither facts, principles, or invention. Great injustice is done, to the northern, & I beleive to every, State in the Union. It may have for its object, something political. American husbandry can never be much advanced by it.
I with pleasure inform you that republicanism continues to prevail in New England. In Massachusetts, the votes for Governor and Senators have been directed by uncommon zeal on both sides. I have returns only from two towns. In Boston Gerry had 2078, & Strong 1851 for Govr. In Charlestown Gerry 288. Strong 170.
The State of the poll for Senators in the town of Boston was Wendall, an accommodating character who will go with the Government 3645—Tudor 3701 Bowdoin 2069 Austin 2067, these three, repu[b]licans. Codman 1728 & Jones 1761—both federalist. The three first will undoubtedly be elected. With the highest sentiments of esteem for your character I am Sir most respectfully yours
Levi Lincoln
 

   
   RC (DLC). Docketed by JM. For enclosures, see nn. 1 and 2.



   
   John Dickinson to JM, 7 Apr. 1801.



   
   Samuel Williams, U.S. consul in London, sent copies of William Strickland’s Observations on the Agriculture of the United States of America (London, 1801) to the State Department (Williams to Marshall, 10 Feb. 1801 [DNA: RG 59, CD, London, vol. 8]). JM’s copy is now in the Madison Collection, Rare Book Department, University of Virginia.



   
   Strickland, a Yorkshire landowning aristocrat who traveled in America and gathered information for the British Board of Agriculture, argued that farming in the U.S. was in decline because of wasteful practices and wanton misuse of cropland and woodland.



   
   The Suffolk County senatorial results left Oliver Wendell, William Tudor, J. L. Austin, and James Bowdoin “undoubtedly chosen” (Boston Mercury and New-England Palladium, 7 Apr. 1801).


